As filed with the Securities and Exchange Commission on June 22, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GREENHAVEN COAL INDEX FUND (Exact name of Registrant as specified in its charter) Delaware 90-6214629 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3340 Peachtree Road, Suite 1910 Atlanta, Georgia 30326 (404) 239-7941 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Cooper Anderson c/o GreenHaven Coal Services, LLC 3340 Peachtree Road, Suite 1910 Atlanta, Georgia 30326 (404) 239-7941 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Eliot Robinson Terrence Childers Bryan Cave LLP 1201 West Peachtree Street, NW Atlanta, Georgia30309 Kathleen Moriarty Peter Shea Katten Muchin Rosenman LLP 575 Madison Avenue New York, New York 10022 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Non-accelerated filerx (Do not check if a smaller reporting company) Accelerated filero Smaller reporting companyo Calculation of Registration Fee Title of each class of securities to be registered Proposed maximum aggregate offering price Amount of registration fee (1) Shares $ $ (1)The amount of the registration fee for the indicated securities has been calculated in reliance upon Rule 457(o) under the Securities Act of 1933. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. The issuer may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to completion, dated June 22, 2012 PROSPECTUS [LOGO] GreenHaven Coal Index Fund [] Shares TheGreenHaven Coal Index Fund is offering its Shares representing units of fractional undivided beneficial interest in and ownership of the Fund.The Fund’s Sponsor is GreenHaven Coal Services, LLC, and the Fund’s TrusteeisChristiana Trust, a division of Wilmington Savings Fund Society, FSB.Prior to this offering, there has been no public market for the Shares.The Shares are expected to be listed on the NYSE Arca under the symbol “TONS.” The Fund’s investment objective is to track the performance of the Tradition Coal Index™ over time, before Fund liabilities and expenses.See “The Index.” The Fund intends to achieve this objective by investing substantially all of its assets in CME Central Appalachian coal futures contracts.The Fund may also realize interest income from its holdings in U.S. Treasuries. See “The Fund—Investment Objective” and “Use of Proceeds.” The Fund will continuously offer and redeem Baskets of 50,000 Shares to and from Authorized Participants at a price equal to the Fund’s net asset value per Share of 50,000 Shares.See “Creation and Redemption of Shares.” Authorized Participants, in turn, may offer such Shares to the public.Except when aggregated in Baskets, the Shares are not redeemable securities.An Authorized Participant may receive commissions or fees from investors who purchase Shares through their commission or fee-based brokerage accounts. On [], an Initial Purchaser, subject to certain conditions, purchased [] Shares, which comprise the Initial Baskets, at a purchase price of $[] per Share.See “Plan of Distribution.” Delivery of the Initial Baskets will be made on or about []. Investing in the Shares involves significant risk. See “Risk Factors.” The Fund is not a mutual fund registered under the Investment Company Act of 1940, as amended, and is not subject to regulation thereunder. NEITHER THE SECURITIES AND EXCHANGE COMMISSION, NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THE SECURITIES OFFERED IN THIS PROSPECTUS, OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE COMMODITY FUTURES TRADING COMMISSION HAS NOT PASSED UPON THE MERITS OF PARTICIPATING IN THIS POOL NOR HAS THE COMMISSION PASSED ON THE ADEQUACY OR ACCURACY OF THIS DISCLOSURE DOCUMENT. The Shares are neither interests in nor obligations of the Sponsor, the Trustee or any of their respective affiliates. The Shares are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. This prospectus is in two parts: a disclosure document and a statement of additional information. These parts are bound together, and both contain important information. Per Share Per Basket Price of the Initial Baskets (1) $
